 1 IRELL & MANELLA LLP
   Morgan Chu (SBN 70446)
 2 Benjamin W. Hattenbach (SBN 186455)
   Michael D. Harbour (SBN 298185)
 3 Lucas S. Oxenford (SBN 328152)
   1800 Avenue of the Stars, Suite 900
 4 Los Angeles, California 90067-4276
   Telephone: (310) 277-1010
 5 Facsimile: (310) 203-7199
   Email: mchu@irell.com
 6 Email: bhattenbach@irell.com
   Email: mharbour@irell.com
 7 Email: loxenford@irell.com

 8 A. Matthew Ashley (SBN 198235)
   Olivia L. Weber (SBN 319918)
 9 840 Newport Center Drive, Suite 400
   Newport Beach, California 92660-6324
10 Telephone: (949) 760-0991
   Facsimile:    (949) 760-5200
11 Email: mashley@irell.com
   Email: oweber@irell.com
12
   Counsel for Defendants
13 FORTRESS INVESTMENT GROUP LLC,
   FORTRESS CREDIT CO. LLC,
14 VLSI TECHNOLOGY LLC

15 Additional counsel listed on signature page

16                                 UNITED STATES DISTRICT COURT

17                                NORTHERN DISTRICT OF CALIFORNIA

18 INTEL CORPORATION,                             Case No. 3:19-cv-07651-EMC

19                   Plaintiff,
                                                  DEFENDANTS’ JOINT CONSOLIDATED
20              v.                                RESPONSE TO BRIEFS OF AMICUS
                                                  CURIAE
21 FORTRESS INVESTMENT GROUP LLC,
   FORTRESS CREDIT CO. LLC, UNILOC                Hon. Edward M. Chen
22 2017 LLC, UNILOC USA, INC., UNILOC
   LUXEMBOURG S.A.R.L., VLSI                      Date:    September 16, 2021
23 TECHNOLOGY LLC, INVT SPE LLC,                  Time:    1:30 p.m.
   INVENTERGY GLOBAL, INC., and IXI IP,           Dept.:   Courtroom 5
24 LLC,

25                   Defendants.

26

27

28

                                                             DEFENDANTS’ JOINT CONSOLIDATED RESPONSE TO
                                                                                  BRIEFS OF AMICUS CURIAE
                                                                                  Case No. 3:19-cv-07651-EMC
     10972204
 1                                                       TABLE OF CONTENTS
 2                                                                                                                                             Page
 3 I.           INTRODUCTION ............................................................................................................... 1

 4 II.          THE ARGUMENTS MADE BY AMICI ARE IRRELEVANT AND FLAWED ............. 1

 5              A.        The App Association ............................................................................................... 1
                B.        Unified Patents ........................................................................................................ 4
 6
     III.       CONCLUSION ................................................................................................................... 5
 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                                                                 DEFENDANTS’ JOINT CONSOLIDATED RESPONSE TO
                                                                                                                      BRIEFS OF AMICUS CURIAE
     10972204                                                             -i-                                         Case No. 3:19-cv-07651-EMC
 1                                                    TABLE OF AUTHORITIES

 2                                                                                                                                     Page(s)
 3 Cases

 4 Bell Atlantic Corp. v. Twombly,

 5     550 U.S. 544 (2007) .....................................................................................................................2

 6 Conley v. Gibson,
      355 U.S. 41 (1957) ...................................................................................................................2, 3
 7
   Kendall v. Visa U.S.A., Inc.,
 8    518 F.3d 1042 (9th Cir. 2008) ......................................................................................................2
 9 Smith v. United States,
      343 F.2d 539 (5th Cir. 1965) ........................................................................................................4
10

11 Somers v. Apple, Inc.,
      729 F.3d 953 (9th Cir. 2013) ........................................................................................................2
12
   Students for Fair Admissions v. President & Fellows of Harvard Coll.,
13    No. 14-CV-14176-ADB, 2018 WL 9963511 (D. Mass. Oct. 3, 2018) ........................................4
14 Ward v. Wells Fargo Home Mortg.,
     No. 14-CV-00887-JCS, 2014 WL 1922082 (N.D. Cal. May 6, 2014) ........................................2
15

16 Rules

17 Fed. R. Civ. P. 8(a)(2) ....................................................................................................................2, 3

18 Fed. R. Civ. P. 12(b)(6) ..................................................................................................................1, 2

19 Other Authorities
20 ACT | The App Association, Sponsors, available at https://actonline.org/sponsors/ ........................1

21

22

23

24

25

26

27

28

                                                                                               DEFENDANTS’ JOINT CONSOLIDATED RESPONSE TO
                                                                                                                    BRIEFS OF AMICUS CURIAE
      10972204                                                           - ii -                                     Case No. 3:19-cv-07651-EMC
 1 I.           INTRODUCTION

 2              In accordance with the Court’s order, Dkt. 266, Defendants submit this consolidated

 3 response to the amicus briefs filed by the following parties: (1) ACT | The App Association (the

 4 “App Association”), Dkt. 257 (“App Brief”); and (2) Unified Patents, LLC, Dkt. 265 (“Unified

 5 Brief”).

 6              Amici provide no basis for denying Defendants’ Joint Motion to Dismiss and Strike

 7 Plaintiffs’ Second Amended Complaint, Dkt. 244 (“Motion”). Just as in the two prior amicus

 8 briefs that the App Association and Unified Patents have filed, significant portions of their briefs

 9 consist of policy arguments about the supposed infirmities of the patent system and generalized
10 attacks that have nothing to do with whether the Second Amended Complaint (“SAC”) states a

11 claim under Rule 12(b)(6). And when the amici do address the proper pleading of an antitrust

12 claim, their arguments are either irrelevant, incorrect, and/or merely repetitive of the arguments in

13 Intel’s opposition.1 In sum, just as Defendants have demonstrated twice before, nothing in the

14 amicus briefs rescues the SAC’s failure to plead a single cognizable antitrust claim.

15 II.          THE ARGUMENTS MADE BY AMICI ARE IRRELEVANT AND FLAWED

16              A.     The App Association2

17              The vast majority of the App Association’s brief is, verbatim, recycled from its previous

18 briefs. Compare Dkt. 257 with Dkts. 205-1, 131. As before, it does not address any of the issues

19 raised in Defendants’ Motion, nor does it meaningfully discuss the necessary elements of an
20 antitrust claim.

21              Instead, the bulk of the App Association’s brief is just an indictment of the United States

22 patent system. According to the App Association, so-called “abusers of the patent system” are

23 able to prey on “small companies,” who “often do not have the resources or time to engage in

24 lengthy and expensive litigation [,] . . . banking on a quick settlement with little or no protest.”

25

26   See, e.g. Unified Brief at 7:17-8:1, 9:14-19. Defendants do not address amici’s arguments that
     1
   merely parrot arguments raised by Intel in its opposition brief, as those arguments are addressed in
27 Defendants’ concurrently-filed reply brief.
   2
     Intel is a sponsor of the App Association. See ACT | The App Association, Sponsors, available
28 at https://actonline.org/sponsors/.

                                                                        DEFENDANTS’ JOINT CONSOLIDATED RESPONSE TO
                                                                                             BRIEFS OF AMICUS CURIAE
     10972204                                           -1-                                  Case No. 3:19-cv-07651-EMC
 1 App Brief at 4:8-13; see Dkt. 205-1 at 4:9-16 (same). But even assuming that this policy-based

 2 concern has any merit, it has nothing to do with the numerous pleading deficiencies Defendants

 3 demonstrate in their Motion (e.g., Intel’s failure to plead a viable market, direct evidence of

 4 anticompetitive harm, antitrust standing, a cognizable antitrust injury, or a Sherman Act or

 5 Clayton Act violation). See Ward v. Wells Fargo Home Mortg., No. 14-CV-00887-JCS, 2014 WL

 6 1922082, at *9 (N.D. Cal. May 6, 2014) (“[P]olicy arguments are inapposite to the Court’s task at

 7 hand, which is to determine whether the claims made in the Complaint are legally sufficient to

 8 survive the standard set forth in Rule 12(b)(6) of the Federal Rules of Civil Procedure.”).

 9              Moreover, the App Association’s policy concerns are inapplicable to this case, which is not

10 about “small companies.” Intel (and its prior co-plaintiff, Apple) are two of the largest and most

11 powerful corporations in the world. Intel does not allege in the SAC that Defendants have ever

12 brought abusive infringement claims against any small companies. The App Association’s brief

13 does not argue otherwise. Nor is this case about trying to extract a “quick settlement” (App Brief

14 at 4:10), which would be an implausible strategy against Intel anyway given its extensive

15 resources. According to the SAC, the underlying patent suits involve protracted litigation

16 implicating billions of dollars. See, e.g., SAC ¶¶ 11, 125, 271. Notably, the App Association does

17 not name a single “small company” out of its 5,000 members that has supposedly been “abused”

18 by any of the Defendants. Thus, whatever the merits of the App Association’s arguments about

19 supposed abusive patent assertions against small companies, they are simply irrelevant here.
20              To the extent that the App Association does address antitrust pleading requirements, its

21 arguments are meritless. The App Association claims that the SAC exceeds the standard

22 articulated in Conley v. Gibson, 355 U.S. 41 (1957). App Brief at 7:10-8:4. As explained in

23 Defendants’ concurrently-filed reply, however, this is the wrong standard. The Ninth Circuit has

24 expressly observed that for pleading an antitrust claim, Twombly abrogated the standard

25 articulated in Conley. See Somers v. Apple, Inc., 729 F.3d 953, 959 (9th Cir. 2013) (“We have

26 held that for pleading an antitrust claim, the U.S. Supreme Court in Bell Atlantic Corp. v.

27 Twombly, 550 U.S. 544 (2007), ‘specifically abrogated the usual notice pleading rule’ under Rule

28 8(a)(2) and Conley v. Gibson, 355 U.S. 41 (1957).”); Kendall v. Visa U.S.A., Inc., 518 F.3d 1042,

                                                                       DEFENDANTS’ JOINT CONSOLIDATED RESPONSE TO
                                                                                            BRIEFS OF AMICUS CURIAE
     10972204                                           -2-                                 Case No. 3:19-cv-07651-EMC
 1 1047 n.5 (9th Cir. 2008) (“At least for the purposes of adequate pleading in antitrust cases, the

 2 Court specifically abrogated the usual ‘notice pleading’ rule, found in Federal Rule of Civil

 3 Procedure 8(a)(2) and Conley v. Gibson, 355 U.S. 41, 47 (1957).”).

 4              Regardless, the App Association fails to explain how the SAC successfully states an

 5 antitrust claim under any standard. Indeed, its brief only highlights the critical allegations that the

 6 SAC is lacking. For example, contrary to the App Association’s assertion, Intel does not allege

 7 that it “ha[s] no alternatives” to Defendants’ patents. Compare App Brief at 7:24-26 (asserting

 8 that the SAC “comprehensively describes” “inflated royalties from licensees who have no

 9 alternatives.”) with Motion at 16:2-17:4 (demonstrating that the SAC does not allege how many
10 other substitute patents are available in the purported markets). On the contrary, the SAC

11 acknowledges the availability of other substitutes within each market, see Motion at 24 n.19

12 (citing SAC ¶ 149), and Intel has repeatedly failed to allege that it has no viable alternatives

13 despite this Court’s instructions that such allegations are necessary, id. at 29:7-21 (citing 1st

14 Order, Dkt. 190, at 16:7-11). Moreover, as Defendants noted in their Motion, and the App

15 Associations does not dispute, there are hundreds if not thousands of other patents in each of the

16 alleged “markets.” Id. at 24:3-4.

17              Similarly, the App Association argues that the SAC “provides an ample amount of

18 specificity detailing how defendants . . . have engaged in a campaign of anticompetitive patent

19 aggregation by Fortress and a complex network of PAEs that Fortress controls.” App Brief at
20 7:19-21. But the SAC does not allege any evidentiary facts to support this theory (let alone an

21 “ample amount”). For example, the SAC contains no evidentiary facts demonstrating that the so-

22 called PAE3 Defendants had any intent to aggregate patents when they entered into their alleged

23 agreements with Fortress, nor does it identify any instance in which any PAE Defendant has

24 attempted to leverage the substitute patents allegedly held by one of the other PAE Defendants. It

25 is thus unclear how Defendants have purportedly engaged in an alleged “campaign” against Intel.

26

27
   3
     In order to be consistent with the vernacular in the SAC and for purposes of this response only,
28 Defendants use the term “PAE” in the same way that the SAC employs it.

                                                                      DEFENDANTS’ JOINT CONSOLIDATED RESPONSE TO
                                                                                           BRIEFS OF AMICUS CURIAE
     10972204                                          -3-                                 Case No. 3:19-cv-07651-EMC
 1              B.     Unified Patents

 2              Unified Patents’ brief raises equally irrelevant and/or meritless arguments. A large portion

 3 of the brief consists of an “update” regarding the supposed “status of mass patent aggregation.”

 4 Unified Brief at 2:25-6:23. Unified Patents first identifies other alleged investments that Fortress

 5 has supposedly made. Unified Brief at 3:5-12. But this is irrelevant. The SAC does not allege

 6 that any of these investments were anticompetitive, and an amicus is not entitled to allege new

 7 facts. See, e.g., Students for Fair Admissions v. President & Fellows of Harvard Coll., No. 14-

 8 CV-14176-ADB, 2018 WL 9963511, at *1 (D. Mass. Oct. 3, 2018) (“[A]n amicus who argues

 9 facts should rarely be welcomed.”) (internal quotation marks omitted); Smith v. United States, 343
10 F.2d 539, 541 (5th Cir. 1965) (A court cannot “consider the new factual material included in the

11 brief of the amicus.”). Regardless, Unified Patents does not even claim that these investments

12 involved substitute patents—so it is unclear how these acquisitions have any relevance to Intel’s

13 antitrust claims in this case—and it does not claim that any of these newly-acquired patents have

14 been asserted against Intel. Unified Patents also claims that “other mass aggregators are likewise

15 surging in size.” Unified Brief at 4:13-6:23. But the supposed conduct of third parties has nothing

16 to do with whether Intel has adequately pleaded an antitrust claim against the Defendants in this

17 case.

18              Unified Patents next attacks Defendants’ Request for Judicial Notice (Dkt. No. 244-1),

19 which Intel has not even opposed. Unified Br. at 7:18-9:3. Specifically, Unified Patents claims
20 that Defendants are improperly asking the “Court to notice particular facts about those patents or

21 the technology involved.” Unified Brief. at 7:19-21. This is incorrect. As explained in the

22 concurrently filed reply, Defendants are not asking the Court to make any factual findings

23 regarding the patents. Rather, it is Intel’s burden to allege facts demonstrating that these patents

24 are economically interchangeable. It has not done so, as demonstrated by the text of the patents

25 themselves, which Unified Patents does not dispute are both judicially noticeable and incorporated

26 by reference. For example, five out of the seven patents in the alleged “Generating Alerts Based

27 on Blood Oxygen Level” market do not even discuss “oxygen” at all, thus making it difficult to

28 understand how the patents in this “market” could all be economically interchangeable as required

                                                                        DEFENDANTS’ JOINT CONSOLIDATED RESPONSE TO
                                                                                             BRIEFS OF AMICUS CURIAE
     10972204                                           -4-                                  Case No. 3:19-cv-07651-EMC
 1 by law. Motion at 10:6-11; RJN at 2:11-14. Unified Patents accuses Defendants of just focusing

 2 on “a single word”—“oxygen.” Unified Br. at 8:17-21. But that single word is critical to how

 3 Intel has chosen to define the market. Unified Patents also argues that determining whether

 4 patents are “substitutes” would require detailed “claim construction” analysis. Unified Br. at 7:26-

 5 9:3. If that is true, however, then Intel clearly has not met its burden of pleading facts sufficient to

 6 show that the patents in each market are substitutes since the SAC does not contain any such claim

 7 construction analysis.

 8              Finally, Unified Patents “invites the Court to compare the standard faced by Defendants

 9 when asserting infringement as patent holders to the standard they ask the Court to impose on
10 Plaintiffs.” Unified Brief at 9:26-27. But Intel must satisfy the pleading requirements for its

11 antitrust claims as articulated by the Supreme Court and Ninth Circuit. Intel has failed to do so for

12 a third time. The pleading requirements to adequately allege infringement are simply irrelevant.

13 III.         CONCLUSION

14              The arguments and assertions raised by amici are irrelevant, incorrect, repetitive, and/or

15 inconsistent with Ninth Circuit authority and this Court’s Orders. For all of the reasons stated in

16 Defendants’ Motion and Reply, the SAC should be dismissed. Nothing in the amicus briefs

17 demonstrates otherwise.

18
     Dated: July 8, 2021                                  Respectfully submitted,
19
                                                          IRELL & MANELLA LLP
20

21
                                                          By: /s/ A. Matthew Ashley
22                                                            A. Matthew Ashley
                                                              Counsel for Defendants
23                                                            FORTRESS INVESTMENT GROUP LLC,
                                                              FORTRESS CREDIT CO. LLC,
24                                                            VLSI TECHNOLOGY LLC
25
                                                              /s/ Christopher A. Seidl
26                                                            Christopher A. Seidl (pro hac vice)
                                                              CSeidl@RobinsKaplan.com
27                                                            ROBINS KAPLAN LLP
                                                              800 LaSalle Avenue, Suite 2800
28                                                            Minneapolis, MN 55402
                                                                        DEFENDANTS’ JOINT CONSOLIDATED RESPONSE TO
                                                                                             BRIEFS OF AMICUS CURIAE
     10972204                                           -5-                                  Case No. 3:19-cv-07651-EMC
 1                    Telephone: 612 349 8468
                      Facsimile: 612 339-4181
 2                    Counsel for Defendants
                      INVT SPE LLC
 3                    INVENTERGY GLOBAL, INC.

 4
                      /s/ Jason D. Cassady
 5                    Jason D. Cassady (pro hac vice)
                      jcassady@caldwellcc.com
 6                    CALDWELL CASSADY & CURRY
                      2121 N. Pearl Street, Suite 1200
 7                    Dallas, TX 75201
                      Telephone: 214 888-4841
 8                    Facsimile: 214-888-4849
                      Counsel for Defendant
 9                    IXI IP, LLC

10
                      /s/ James J. Foster
11                    James J. Foster
                      jfoster@princelobel.com
12                    PRINCE LOBEL TYE LLP
                      One International Place, Suite 3700
13                    Boston, MA 02110
                      Telephone: 617 456-8022
14                    Facsimile: 617 456-8100
                      Counsel for Defendant
15                    UNILOC 2017 LLC

16
                      /s/ Daniel. R. Shulman
17                    Daniel R. Shulman (pro hac vice)
                      dan@shulmanbuske.com
18                    SHULMAN & BUSKE PLLC
                      126 North Third Street, Suite 402
19                    Minneapolis, MN 55401
                      Telephone: 612 870 7410
20                    Counsel for Defendants
                      UNILOC LUXEMBOURG S.A.R.L.
21                    UNILOC USA, INC

22
                      /s/ Dean C. Eyler
23                    Dean C. Eyler (pro hac vice)
                      dean.eyler@lathropgpm.com
24                    LATHROP GPM LLP
                      500 IDS Center
25                    80 South 8th Street
                      Minneapolis, MN 55402
26                    Telephone: 612 632-3335
                      Facsimile: 612 632-4000
27                    Counsel for Defendants
                      UNILOC LUXEMBOURG S.A.R.L.
28                    UNILOC USA, INC

                                DEFENDANTS’ JOINT CONSOLIDATED RESPONSE TO
                                                     BRIEFS OF AMICUS CURIAE
     10972204   -6-                                  Case No. 3:19-cv-07651-EMC
 1                                           ECF ATTESTATION

 2              I, Lucas S. Oxenford, am the ECF user whose ID and password are being used to file

 3 DEFENDANTS’ JOINT CONSOLIDATED RESPONSE TO BRIEFS OF AMICUS CURIAE. I

 4 hereby attest that I received authorization to insert the signatures indicated by a conformed

 5 signature (/s/) within this e-filed document.

 6

 7

 8                                                     By: /s/ Lucas S. Oxenford
                                                           Lucas S. Oxenford
 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                                     DEFENDANTS’ JOINT CONSOLIDATED RESPONSE TO
                                                                                          BRIEFS OF AMICUS CURIAE
     10972204                                         -7-                                 Case No. 3:19-cv-07651-EMC
